996 F.2d 311
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Andrew Leo LOPEZ, Plaintiff-Appellant,v.MISSION RESOURCE PARTNERS, L.P.;  Mission Partners, aCalifornia Limited Partnership;  MissionResources, Inc., Defendants-Appellees.
No. 92-2120.
United States Court of Appeals, Tenth Circuit.
Feb. 12, 1993.

Before TACHA and BALDOCK, Circuit Judges, and BROWN,* Senior District Judge.
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Andrew Leo Lopez appeals from the district court's entry of summary judgment in favor of defendant Mission Resources, Inc. II.1  Mr. Lopez maintains that the district court erred in granting summary judgment on his contract, negligence, and Unfair Practices Act claims.   He also argues the court erred in denying his motion to amend his complaint, in filing an amended order nunc pro tunc, and in granting summary judgment prior to the conclusion of all discovery.


3
We review the grant of summary judgment de novo.   Applied Genetics Int'l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.1990).   Judgment is appropriate pursuant to Fed.R.Civ.P. 56(c) if there are no genuine disputes over material issues of fact and one party is entitled to judgment as a matter of law.   Russillo v. Scarborough, 935 F.2d 1167, 1170 (10th Cir.1991).   In particular, summary judgment is appropriate if the defendant establishes plaintiff cannot prove an essential element of his claims.   Willner v. Budig, 848 F.2d 1032, 1035 (10th Cir.1988), cert. denied, 488 U.S. 1031 (1989).


4
We have reviewed each of the issues which Mr. Lopez raises in his brief on appeal and have meticulously scrutinized the record.   Applying the principles set forth above, we hold the district court did not err in granting summary judgment for the defendant.   Furthermore, we hold the court did not commit any procedural errors.


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.


6
The mandate shall issue forthwith.



*
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 The original defendants in this matter were Mission Resource Partners, L.P., Mission Partners, and Mission Resources, Inc.   When those entities dissolved, their assets and liabilities were transferred to Mission Resources, Inc. II